DETAILED ACTION
This communication is in response to the claims filed on 01/03/2022. 
Application No: 16/622,332
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Dave E. Bennett on February 11, 2022.
The claims have been amended as follows:
The listing of the claim 61 will replace all prior versions of the claim 61 in the application.

LISTING OF CLAIMS
 61.	(Currently amended) The non-transitory computer readable storage medium according to claim 60 further comprising program instructions that, when run on the processing circuitry of the first network node, causes the first network node to:
predict a departure time from the first service area for a second plurality of user equipments (UEs); and

 
***
 
Reasons for allowance
Claims 40-61 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 40 distinguish features are underlined and summarized below: 
	 A method in a first network node of a wireless communications system, the method comprising: 
receiving a message indicating that a first plurality of user equipments (UEs) requiring service from the wireless communications system are expected to enter a first service area, the first service area being associated with the first network node;
 determining, based on the message, that a change in power management for radio equipment corresponding to the first service area is required; 
determining a timing for initiating the change in power management for the radio equipment, taking into account a predicted time for when the first plurality of UEs are expected to enter the first service area; and 
triggering the change in power management for the radio equipment based on the determined timing.


The representative claim 55 distinguish features are underlined and summarized below: 
	 A first network node of a wireless communications system, comprising: communication circuitry configured for communicating with other network nodes; 
radio equipment configured for communicating with user equipments (UEs) in a first service area of the first network node; 
and 
processing circuitry operatively associated with the communication circuitry and radio equipment and configured to: 
receive a message indicating that a first plurality of UEs requiring service from the wireless communications system are expected to enter the first service area, the first service area being associated with the first network node; 
determine, based on the message, that a change in power management for radio equipment corresponding to the first service area is required; determine a timing for initiating the change in power management for the radio equipment, 
taking into account a predicted time for when the first plurality of UEs are expected to enter the first service area; and 
trigger the change in power management for the radio equipment, based on the determined timing.


The representative claim 60 distinguish features are underlined and summarized below:
A non-transitory computer readable storage medium storing a computer program for controlling a first network node of a wireless communications system, the computer program product comprising program instructions that, when run on processing circuitry of the first network node, 
causes the first network node to: receive a message indicating that a first plurality of user equipments (UEs) requiring service from the wireless communications system are expected to enter a first service area, 
the first service area being associated with the first network node; 
determine, based on the message, that a change in power management for radio equipment corresponding to the first service area is required; 
 determine a timing for initiating the change in power management for the radio equipment, taking into account a predicted time for when the first plurality of UEs are expected to enter the first service area; and 
trigger the change in power management for the radio equipment, based on the determined timing.


Applicant's independent claim 40 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 55 and 60 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of VRZIC, DE-TORBAL and Conroy teaches following:
 	VRZIC (US 20160353379 A1) teaches a method for User Equipment (UE) power management in a wireless communication system. A connection manager of the communication system receives a power management policy from a third party entity. The policy directs setting of a power management scheme according to status information of the UE. The third party entity is functionally separate from the UE and a network domain associated with the connection manager. Status information is received from the UE. A power management instruction is transmitted towards the UE to modify power management parameters stored in the UE. 

DE-TORBAL (EP 001401229 A1) teaches that advance handover notice is given to a "target" base station of a group of mobile radio connections that will be soon be handed over the to the target base station from a current, "serving" base station. This advance notice permits the target base station to reserve resources and prepare for the handovers of the mobile radio connections. In addition, the handover operation is initiated earlier than it would be otherwise. Early handover initiation is possible because the route of the moving vehicle is known or is predictable, and therefore, the serving and target base stations are known or may be predicted in advance. In this way, the likelihood of successful handovers with no dropped calls is increased for mobile stations moving at high speed and/or together as a group. [AltContent: rect]

Conroy (US 20070049133 A1) teaches a of methods and apparatuses to dynamically redistribute power in a system that includes a plurality of subsystems. A load profile of the system is identified. The power is redistributed between the subsystems while tracking the load profile. The load profile may be an asymmetric, or a balanced load profile. The load profile is identified based on a utilization factor for each of the subsystems. In one embodiment, the power used by each of the subsystems is sensed by one or more sensors or predicted or estimated. A utilization factor, which may be a ratio of the actual power used by the subsystem to the power allocated to the subsystem, is calculated. The load profile is determined using the utilization factor of each of the subsystems. A power weighting arrangement between the subsystems, for example, a power distribution table, is selected based on the load profile. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
	determining, based on the message, that a change in power management for radio equipment corresponding to the first service area is required; 
determining a timing for initiating the change in power management for the radio equipment, taking into account a predicted time for when the first plurality of UEs are expected to enter the first service area; and triggering the change in power management for the radio equipment based on the determined timing.

VRZIC teaches a method for User Equipment (UE) power management in a wireless communication system; but failed to teach one or more limitations including, 
determining, based on the message, that a change in power management for radio equipment corresponding to the first service area is required; 
determining a timing for initiating the change in power management for the radio equipment, taking into account a predicted time for when the first plurality of UEs are expected to enter the first service area; and triggering the change in power management for the radio equipment based on the determined timing.


DE-TORBAL and Conroy alone or in combination failed to cure the deficiency of VRZIC.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method to reducing power consumption of network nodes that provide radio network access for devices on high speed trains (HST). Further, Railroads often pass through remote areas where there is little or no demand on communication capacity except when a train is passing. Due to the potentially high speeds of the trains, many of the power saving schemes deployed in conventional wireless networks are deemed too slow to be used along railroads, or would require large activation and deactivation time margins, which would result in losing many of the power saving opportunities. As a consequence, power saving features are seldom used along railroad tracks, even though the necessary technologies to support for these schemes may have already been implemented in the base stations. In order to fully benefit from power saving opportunities, a power saving scheme needs to be capable of handling batches of user equipments (UEs) that enter and leave a coverage area at high speed. The embodiments described herein provide a solution that facilitates dynamic selection or adaptation of power saving schemes in certain scenarios, such as for network coverage along high speed train (HST) lines.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645